Case 8:19-bk-10832-CED Doc1i1 Filed 11/14/19 Pageiof2

Fil in this information to identify the case:

Debtor name

United States Bankruptcy Court for the:

Case number (if known):

Monument Brewing LLC

MIDDLE DISTRICT OF FLORIDA

 

 

O Check if this is an

amended filing

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

 

42/15

A list of creditors holding the 20 largest unsecured claims must be filed ina Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31}. Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate coilateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor. and
complete: mating & address,
Including xp conte .

Name, telephone number
‘and email address of

: -erettior ‘contact

Nature.of claim
(for example, trade
debte, bank loans,

profesvidnal services, .

and government
contracts}

Indicate if claim
is. contingent,
unigquidated, or
disputed

Amount of clalm

If the claim is fully unsecured, fill in only unsecured claim aimount. If
claim is partially secured, fill in total claim amount and deducilon for
value of collateral or s@toff to calculate unsecuiad aim.

 

- | Total claim, if

Deduction for value | Unsecured claim
partialiy secured

 

§11 Sponsorship
Florida

P.O. Box §1602
Buford, GA 30518

advertising

of collateral or setoff
$1,500.00

 

ADP
P.O. Box 12513
EI Paso, TX 79912

services

Disputed

$1,134.00

 

 

Advanced Power
Systems

16642 N. Dale Mabry
Hwy

Tampa, FL 33618

services

$1,939.00

 

 

American Coradius
Intematio

35A Rust Lane
Boeme, TX 78006

Paypal loan

$7,268.00

 

 

BSG

800 First Avenue
West

Shakopee, MN
55379

supplier

 

$9,861.35

 

 

Centra

P.O, Box 2149
Gig Harbor, WA
98335

lease

$4,057.62 $9.00 $4,057.62

 

Country Malt Group
P.O. Box 51602

Los Angeles, CA
90051

supplier

| $2,272.92

 

Crooked Monkey
1342 Florida Ave.
NW

Washington, DC
2000¢

supplier

 

$796.50

 

Direct TV
P.O. Box 105249
Atlanta, GA 30348

 

 

 

services

 

 

$3,183.00

 

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

page 1

Best Case Bankruptcy

oy Fet op.

eNO ETA SOS NA EE MRE HET So get Py sR

CARA Af erce eRe sume

Terrapin mucsrrge oem OA PRR T

1 See FORE
Debtor Monument Brewing LLC

Case 8:19-bk-10832-CED Doc11 Filed 11/14/19 Page 2of2

 

Name

Case number (iF known}

 

Name of creditor and |
complete mailing address,
including wp code

- Name, telephone number
| ereditor contact

Nature of claim

(for example, trade
debts, bank (oans,
professional services,

Indicate ffclaim | Amount of claim
is contingent,
unliquidated, or

disputed

and email address of

If the claim is fully unsecured, fill in only unsecured dlaim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if

 

Division of Alcohol
Beverage

1313 Tampa Street
Suite 914

Tampa, FL 33602

 

 

partiatly secured

Deduction for value

of collateral or setoff

Unsecured claim

 

 

Florida Dept. of
Revenue

5483 Waters Ave.
Suite 1210
Tampa, FL 33634

 

sales tax

 

Founders Fund

235 Apollo Beach
#245

Gibsonton, FL 33534
Hillsborough

County Tax Cole

601 East Kennedy |

 

 

Bivd.
Tampa, FL 33602

 

| $1,529.00

 

$19,985.00

 

insider investment
group

$41,500.00

 

occupational tax

 

 

HucoO2
P.O. Box 9011
Stuart, FL 34995

 

vase 6

 

equipment

 

Hunter Business
Law

119 S. Dakota Ave.
Tampa, FL 33606

$1,878.00

 

legal! services

 

Italano insurance
P.O. Box 18425
Tampa, FL 33679
Kabbage

9258 Peachtree
Street NE

Suite 1683

 

   

Lanese &
Associates

823 Cypress Village
Blvd.

Sun City Center, FL
33573

Atlanta, GA 30309

insurance

$1,721.00

 

$5,411.00

 

loan

 

$9,752.00

 

 

services

 

 

 
  

 

Nathan Hangen

235 Apollo Beach
Bivd. #245

Apollo Beach, FL
33572

Perez Refrigeration
6304 Edina St
Wimauma, FL 33598

 

 

  

 

  

loan for business

 

  
     
 
 
  

 

$2,600.00

   

$43,000.00

 
 

 

services

  
 
   

 

C Official form 204

 

me

 

Chapter 1f or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

3: Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

rms Tete

eT

etn corel Sree ORTON eee

Tote ier regs conic in a

iO AE RUBE Et pee MRE ATTEN Tepe ehh aes ara TS te

ght PU AP Yee Pato

rae ume et ee

Steet REE nC RENTERS

ER po RTE RN ORT
